United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41798
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LASHASTA KNIGHTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 9:02-CR-12-6
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Lashasta Knighton has

requested leave to withdraw as counsel and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief, record, and Knighton’s

response discloses no nonfrivolous issue.     Accordingly,

Knighton’s motion for appointment of counsel is DENIED, counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41798
                                  -2-

See 5TH CIR. R. 42.2.   Knighton may raise her ineffective

assistance claims in a 28 U.S.C. § 2255 proceeding.    See

United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).